Case 18-14583-JDW        Doc 20      Filed 02/11/19 Entered 02/11/19 13:18:12             Desc Main
                                     Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                CHAPTER 13 CASE NO.:
KIMBERLY ROWLAND SAPPINGTON                                                  18-14583-JDW

                             OBJECTION TO CONFIRMATION

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after conducting the Section 341(a) meeting of creditors, reviewing the Petition,

Schedules, and Statement of Financial Affairs, and files this Objection to Confirmation (the

“Objection”), and in support thereof states as follows:

       1.      The Debtor commenced this proceeding by filing a Voluntary Petition on

November 19, 2018 (the “Petition Date”). The Debtor filed a proposed Chapter 13 Plan (Dkt. #2)

(the “Plan”) on the Petition Date.

       2.      The Debtor’s Schedules fail to disclose all assets and liabilities as required by 11

U.S.C. § 521(a)(1)(B)(i). Specifically, the Debtor failed to disclose her 401k account.

       3.      The Debtor should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.

       4.      For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.

       WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which Trustee and this bankruptcy estate may be entitled.

       Dated: February 11, 2019.




                                                 1
Case 18-14583-JDW        Doc 20      Filed 02/11/19 Entered 02/11/19 13:18:12            Desc Main
                                     Document     Page 2 of 2


                                       Respectfully submitted,

                                       LOCKE D. BARKLEY
                                       CHAPTER 13 TRUSTEE

                               BY:     /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                       ssmith@barkley13.com




                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: February 11, 2019

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 2
